March 17, 2009
 
Paul Smyth (“Executive”)
5221 North O’Connor Blvd., Suite 600
Irving, TX 75039
 
RE:
Amendment to Executive Employment Agreement

 
Dear Paul:
 
On January 1, 2007, you and Centerline Capital Group, Inc. (the “Company”)
entered into an Executive Employment Agreement (the “Agreement”).  Pursuant to
Section 10(b) of the Agreement, the Agreement may be amended by a written
instrument signed by the Executive and the Company. The parties hereto wish to
amend the Employment Agreement as provided herein.
 
THEREFORE, the parties, intending to be legally bound, agree as follows:
 
1.       Amendment of Agreement.  Section 3, entitled Compensation and Benefits,
shall be amended to increase base salary from $300,000 to $350,000 effective
March 9, 2009.   Section 2, entitled Duties, shall be amended to change the
title from Senior Managing Director to Executive Managing Director.
 
2.       Effect of Amendment.  The parties herby agree and acknowledge that
except as provided in this Amendment, the Agreement remains in full force and
effect and has not been modified in any other respect.
 
IN WITNESS WHEREOF, the parties have executed this Agreement, Centerline Capital
Group, Inc. and Centerline Holding Company acting by their respective duly
authorized officers, effective as of the Effective Date.
 
 
CENTERLINE CAPITAL GROUP, INC.
 
EXECUTIVE:
 
 
By
/s/ Marc. D. Schnitzer   /s/ Paul Smyth  
Name:
Marc D. Schnitzer
 
Name:
Paul Smyth
 
Title:
President
   
Executive Managing Director
 
 
CENTERLINE HOLDING COMPANY
     
 
 
By
/s/ Marc. D. Schnitzer        
Name:
Marc D. Schnitzer
       
Title:
President
     

 